Citation Nr: 0216275	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  95-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder and 
neck pain to include as secondary to service-connected 
vasovagal syncope with asystole and pacemaker insertion.

2.  Entitlement to an increased rating for vasovagal syncope 
with asystole and pacemaker insertion, currently evaluated as 
30 percent disabling.  

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

(The issues of entitlement to an increased rating for 
vasovagal syncope with asystole and pacemaker insertion and 
TDIU will be the subject of a later separate Board decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that no new and material 
evidence had been submitted to reopen the claim for neck and 
shoulder pain and also denied the other benefits sought. 

The case was previously before the Board in February 2000, at 
which time it was determined that new and material evidence 
had been submitted for the neck and shoulder claim, and the 
case was Remanded for further development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The Board is undertaking additional development of the issues 
of entitlement to an increased rating for vasovagal syncope 
with asystole and pacemaker insertion and entitlement to a 
total disability rating for compensation purposes based upon 
individual unemployability due to service-connected 
disabilities pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Right shoulder and neck pain was not incurred in service 
and is not shown as causally related to a service connected 
disability.


CONCLUSION OF LAW

Right shoulder and neck pain was not incurred or aggravated 
by active military service, nor is such related to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as evidenced by the correspondence dated in April 
2001.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claims; thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any relevant unobtained, 
obtainable, evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that service medical records are silent as to 
complaints, treatment or diagnoses relating to right shoulder 
and neck pain.  Manifestations of the claimed disorder were 
not until many years after service.

The Board notes that when the case was previously before the 
Board in February 2001, the Board considered that an August 
1996 VA examination report suggested the possibility of a 
causal connection between the veteran's neck and shoulder 
pain and the service-connected vasovagal syncope with 
asystole and pacemaker insertion.  Accordingly, in July 2001, 
the veteran was afforded medical examinations by a 
cardiologist and orthopedist to ascertain whether such an 
association existed.  The orthopedic examiner concluded that 
the veteran's neck and shoulder complaints were due to 
cervical spondylosis with radiculopathy and shoulder 
impingement rather than the pacemaker implantation.  The 
neurovascular examination and cardiac examination was 
reported as normal.  The physicians were unable to associate 
the claimed disorder to the veteran's cardiac pathology or 
pacemaker insertion. 

Upon close inspection, the evidence in support of the claim 
at most merely suggests the possibility of an association 
between the veteran's shoulder and neck pain and pacemaker 
implantation.  That evidence could also be read as an only an 
oblique reference or even as mere history provided by the 
veteran, as contrasted with any definite clinical finding.  
However, the more recent medical evidence is more probative 
as it directly takes on the question and rejects any 
association between the neck and shoulder pain and the 
implantation.  The latter evidence ascribes the veteran's 
symptomatology to pathology unrelated to the heart 
disability.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to right shoulder and neck pain.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to service connection for right shoulder and neck 
pain is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

